Citation Nr: 1532383	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-42 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a right eye injury.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded the Veteran's appeal in October 2014, in part, so the Veteran could clarify whether he wished to testify at a personal hearing before the Board.  In January 2015, the agency of original jurisdiction (AOJ) sent the Veteran a letter requesting such clarification.  The Veteran did not respond to the letter, but presented an additional statement requesting a favorable decision in June 2015 without requesting a hearing.  Notably, the record does include an August 13, 2014 Report of Contact upon which it is noted that the Veteran called to specifically request that VA cancel any hearing scheduled for him.  As such the Board finds that any hearing requested to take place before Board concerning his hearing loss claim is indeed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The Board recognizes that in June 2015, the RO did receive a request from the Veteran for a personal hearing in relation to his service-connection claim for posttraumatic stress disorder, denied by the RO in a January 2015 rating decision.  Given that VA only recently received this correspondence from the Veteran, and given the agency-wide change of practice to accept standardized notice of disagreement forms on or after March 24, 2015, the question as to whether the Veteran's June 2015 correspondence constitutes a timely notice of disagreement with the January 2015 rating decision is referred to the RO for immediate consideration and all necessary action. 

The Veteran's right eye claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

A compensable hearing loss disability was not shown within one year following discharge from a qualifying period of service, and evidence of record does not show a current bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in a letter dated in April 2007.  

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, private and VA treatment records, and his own lay statements.  Although some of the VA treatment records referenced and analyzed by an April 2015 VA audiologist do not appear to be on file, the Board finds no reason to doubt that this VA audiologist accurately identified the content of such treatment records within her thorough report, such that remand to obtain the same would be necessary.  Indeed, medical professionals are presumed competent to do their job.  Schertz v. Shinseki,  26 Vet.App. 362, 369 (Vet.App. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir.2011) (applying presumption of regularity to medical examiners' competence); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009)).  The Board notes that the AOJ specifically reviewed the content of the April 2015 VA audiologist's report in an April 2015 Supplemental Statement of the Case (SSOC).  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.  

The Board remanded the Veteran's appeal in October 2014 so VA could obtain an adequate medical opinion concerning the nature and etiology of the Veteran's claimed hearing loss.  VA obtained this opinion from the above-referenced April 2015 VA audiologist.  The Board observes that the findings contained in the audiologist's April 2015 report are adequate for adjudicatory purposes.  It is clear that she reviewed the Veteran's file, was aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record and supported by clinical rationale.  Indeed, she herself administered the Veteran's March 2012 VA examination, and she was responsive to the Board's questions pertaining to the progression of the Veteran's claimed hearing loss. 

As discussed below, the Board is denying the Veteran's hearing loss claim herein based on a finding that the record fails to demonstrate that a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385 actually exists.  The Veteran has appeared for several VA audiometric evaluations from 2007 to the present day, yet as will be discussed in more detail below, his test results have been predominately unreliable.  Given the Veteran's history of providing unreliable results indicative of "non-organic" hearing loss during the course of his treatment and upon examination with VA, the Board finds that remand to afford the Veteran an additional examination would be of no value.  Indeed, the Court of Appeals for Veterans Claims (the Court) has held that "[t]he duty to assist is not always a one-way street.  If [an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board concludes that in light of the Veteran's disinclination to fully cooperate with the process, VA has already made all reasonable efforts to assess the true severity of his hearing loss, and that any further attempts to assist the Veteran at this point in scheduling another examination would result in needless delay, and are thus unwarranted.

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's hearing loss has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions. Accordingly, the Board will address the issue on appeal below.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system (e.g., sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss. Hensley  v. Brown, 5 Vet. App. 155 (1993).

At the outset, the Board notes that the record does not show and the Veteran does not contend that he sustained an in-service injury due to combat with the enemy. Thus, the provisions of 38 U.S.C.A. § 1154(b)  are not applicable in this instance.

The Veteran asserts that he has a current bilateral hearing loss disability that had its onset in, or is otherwise related to acoustic trauma experienced during his period of active service from 1981 to 1985.  The Board notes that the Veteran has already been awarded service connection for tinnitus, as due to in-service acoustic trauma in performance of duties as a cannon crewmember.  In this connection, for the purposes of this decision, the Board will also assume that the Veteran did in fact sustain injury to his ears during service due to in-service acoustic trauma.  

However, the Board finds that the probative evidence of record demonstrates that the Veteran does not have a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385; rather, his hearing loss is non-organic in nature.

At a March 21, 2007 VA Audiology Consult, the Veteran reported decreased hearing sensitivity, first noticed in the last year with unknown specific cause.  The VA audiologist referenced his hearing evaluation, and noted "[p]oor inter-test consistency" during pure-tone evaluation.  Although repeated instructions were provided, the Veteran declined further evaluation.  Speech recognition thresholds were obtained at "essentially normal limits for both ears," and word recognition ability was also "good" for both ears.  

At a February 8, 2012 evaluation, the Veteran indicated that he first noticed a decrease in hearing approximately six years prior.  In reviewing the Veteran's March 2007 and February 2012 evaluations, an October 2012 VA audiologist indicated that the Veteran had "non-organic hearing loss" in March 2007, and that his February 2012 test results were "borderline normal."

The Veteran appeared for a VA audiological examination on March 28, 2012.  The VA examiner crucially noted that these test results were "not valid for rating purposes (not indicative of organic hearing loss)."  The examiner indicated that the Veteran reported significant pain in his left ear at the time of the examination, preventing masking for bone conduction testing or inserts to rule out collapsed canals.  See the March 2012 VA examiner's report at 3-4.  Speech discrimination scores using Maryland CNC taken at the examination were 94 percent in each ear.  As these scores are not "less than 94 percent" as required by 38 C.F.R. § 3.385, they also do not demonstrate a current hearing loss disability for VA purposes.  

In October 2012, the Veteran was again evaluated by a VA audiologist who noted clear canals,  speech reception thresholds "within normal limits bilaterally,"  and "good" and "very good" word recognition scores in the left ear and right ear respectively.  Pertinently, the audiologist observed that the Veteran's "admitted pure-tone thresholds were in extremely poor agreement with his admitted speech reception thresholds," and that an "additional discrepancy in his admitted thresholds was noted when comparing ascending vs. descending technique."  The audiologist specifically determined that these findings "are consistent with non-organic hearing loss."  His overall assessment was that the Veteran had normal hearing sensitivity in both ears, but with "significant functional overlay."  She concurred with both the March 2007 and February 2012 audiologists in not recommending amplification.  See the Veteran's October 3, 2012 VA Audiology Consult.

In April 2015, the March 2012 VA examiner again reviewed the Veteran's record and highlighted a VA audiology noted dated December 13, 2012, indicating that the patient has a "history of inconsistent responses and pure tone test results that vary from one test session to the next.  Historically at least a portion of displayed hearing levels have been functional."  See the April 2015 VA examiner's report at 4.  Although the December 2012 audiologist did indicate that upon reinstruction the Veteran's test session yielded better results with borderline normal hearing in the low and mid frequencies, and with a slight to mild sensorineural hearing loss in the high frequencies at each ear, such does not demonstrate (or even suggest) that the Veteran exhibited severe enough hearing loss during testing at that time indicative of a diagnosable bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  As at prior evaluations noted above, the Veteran's speech discrimination scores were "good to very good" at each ear.

The Board finds the opinions and evaluations of the VA audiologists described above to be highly probative.  The audiologists consistently articulate troubles the Veteran has had providing accurate and reliable test results over a series of several years, and are in general agreement that the Veteran exhibits a non-organic hearing loss, failing to reliably present test results meeting or exceeding the very specific thresholds of severity required under 38 C.F.R. § 3.385 for a bilateral hearing loss disability to exist.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, a current disability for VA purposes is not demonstrated by the record.  

The Board recognizes that the Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, in this case, the question as to whether the degree of the Veteran's hearing loss meets the criteria for hearing loss for VA compensation purposes is complex medical question requiring medical expertise to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159(a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the inconsistencies in the Veteran's responses to testing noted by examiners above, call into question the Veteran's credibility with respect to his perceived level of hearing impairment.  

The Board adds that an organic disease of the nervous system such as sensorineural hearing loss is also not shown to exist within the Veteran's first year following separation from service in 1985.  Such disability therefore cannot be presumed to have been incurred during the Veteran's period of active duty service.  The Board is aware that the Veteran's service records show decreased hearing acuity based on observation of puretone thresholds during service, and that for both ears, the Veteran separated from service in 1985 with a degree of hearing loss.  See the Veteran's May 1985 Report of Medical Examination (noting hearing acuity of 20 decibels in the right and left ear at 500, 1000, 2000 and 3000 Hz, and 20 decibels or greater in the left ear at 500, 1000 and 2000 Hz); see also Hensley v. Brown, 5 Vet. App. 155, 157 (the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss).  That stated, in this case, at no time during the Veteran's period of service or thereafter has the Veteran exhibited hearing loss to such degree of severity so as to qualify as a hearing loss disability for compensation purposes.  While the Board does not challenge the Veteran's assertions that he has observed decreased hearing acuity over the years, the presence of a disability as defined under 38 C.F.R. § 3.385 is not evident in the record at any time from the Veteran's period of service to today.

Because a current disability for VA purposes is not shown by the probative evidence of record, and the Veteran's claim fails on this basis.  Here, there is no doubt to be resolved.


ORDER

Service connection for a bilateral hearing loss disability is denied.


REMAND

In a December 2013 rating decision, the RO denied the Veteran's request to reopen a previously denied service connection claim for a right eye injury.  In January 2014, the Veteran filed a VA Form 9 with the RO specifically indicating disagreement with the RO's decision not to reopen his claim.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the RO properly accepted the Veteran's January 2014 VA Form 9 as a timely notice of disagreement with the RO's December 2013 rating decision.  To date, it does not appear that the RO has issued the Veteran or his representative a Statement of the Case (SOC) addressing the Veteran's claim.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2014); see Manlincon v. West, 12 Vet. App. 238   (1999).


Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's request to reopen his previously denied service-connection claim for a right eye injury.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue. Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


